


110 HR 6422 IH: Small Business Health Care Relief Act

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6422
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow small
		  businesses a refundable income tax credit to offset the cost of providing
		  health care coverage for employees.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Care Relief Act
			 of 2008.
		2.Refundable credit
			 for small businesses which provide health care coverage for employees
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.Small businesses
				providing health care coverage for employees
						(a)In
				generalIn the case of an
				eligible small business, there shall be allowed as a credit against the tax
				imposed by this subtitle for the taxable year an amount equal to the applicable
				percentage of the expenses paid or incurred by the taxpayer for qualified
				health care coverage of eligible employees, their spouses, and dependents
				(within the meaning of section 213(a)).
						(b)Applicable
				percentageFor purposes of this section, the term
				applicable percentage means—
							(1)50 percent if
				qualified health care coverage is provided by the taxpayer to an average (on
				days during the taxable year) of 10 or fewer eligible employees of the
				taxpayer,
							(2)25 percent if qualified health care
				coverage is provided by the taxpayer to an average (on such days) of at least
				10 but not more than 25 eligible employees of the taxpayer, and
							(3)15 percent if qualified health care
				coverage is provided by the taxpayer to an average (on such days) of more than
				25 eligible employees of the taxpayer.
							(c)Eligible small
				businessFor purposes of this
				section, the term eligible small business means any taxpayer
				engaged in a trade or business if the taxpayer meets the requirements of the
				following paragraphs:
							(1)50 or fewer
				employees
								(A)In
				generalA taxpayer meets the requirements of this paragraph if
				the taxpayer employs an average of 50 or fewer employees on business days
				during the preceding taxable year.
								(B)Taxpayer not in
				existenceIn any case in
				which the taxpayer is an entity and is not in existence throughout the
				preceding taxable year, subparagraph (A) shall be applied by substituting
				taxable year for preceding taxable year.
								(2)Gross receipts
				limitation
								(A)In
				generalA taxpayer meets the requirements of this paragraph if
				the gross receipts of the taxpayer for the preceding taxable year do not exceed
				$10,000,000.
								(B)Taxpayer not in
				existenceIn any case in
				which the taxpayer is an entity and is not in existence throughout the
				preceding taxable year, subparagraph (A) shall be applied by substituting
				taxable year for preceding taxable year.
								(C)Special
				rulesFor purposes of subparagraph (A), the rules of
				subparagraphs (B) and (C) of section 448(c)(3) shall apply.
								(3)Plan offering
				requirementA taxpayer meets
				the requirements of the paragraph if—
								(A)the taxpayer
				offers qualified health coverage, on the same terms and conditions, to at least
				90 percent of the taxpayer’s eligible employees, and
								(B)such offering is
				made at least annually and at such other times and in such manner as the
				Secretary shall prescribe.
								(4)Plan
				participation requirement
								(A)In
				generalA taxpayer meets the requirements of the paragraph if the
				average daily percentage of eligible employees who are provided with qualified
				health coverage by the taxpayer during the taxable year is not less than such
				average for the preceding taxable year.
								(B)Exceptions
									(i)Not in
				existenceSubparagraph (A) shall not apply if the trade or
				business was not in existence throughout the preceding taxable year.
									(ii)Business
				declineUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to the extent that any reduction in such
				percentage is the result of a reduction in the number of employees of the
				taxpayer on account of a reduction in the gross receipts of the
				taxpayer.
									(5)Minimum employer
				paymentA taxpayer meets the
				requirements of the paragraph if at least 65 percent of the cost of qualified
				health coverage provided to each eligible employee is borne by the employer
				(determined without regard to this section).
							(d)Eligible
				employeesFor purposes of
				this section, the term eligible employee means any employee of the
				taxpayer if—
							(1)such employee is
				not covered under—
								(A)any health plan of the employee’s
				spouse,
								(B)title XVIII, XIX,
				or XXI of the Social Security Act,
								(C)chapter 17 of
				title 38, United States Code,
								(D)chapter 55 of
				title 10, United States Code,
								(E)chapter 89 of
				title 5, United States Code, or
								(F)any other
				provision of law, and
								(2)such employee is
				not a part-time or seasonal employee.
							(e)Qualified health
				coverageFor purposes of this
				section, the term qualified health coverage means coverage under a
				health plan provided by the employer which is substantially equivalent on an
				actuarial basis to coverage provided chapter 89 of title 5, United States
				Code.
						(f)Special
				rulesFor purposes of this
				section—
							(1)Treatment of
				predecessorsAny reference in
				paragraphs (1), (2), and (4) of subsection (c) to an entity shall include a
				reference to any predecessor of such entity.
							(2)Controlled
				groupsAll persons treated as
				a single employer under subsection (b) or (c) of section 52 shall be treated as
				1 person.
							(3)Mergers and
				acquisitionsRules similar to the rules of subparagraphs (A) and
				(B) of section 41(f)(3) shall apply.
							(4)Employee to
				include self-employedThe
				term employee includes an individual who is an employee within the
				meaning of section 401(c)(1) (relating to self-employed individuals).
							(5)Exception for
				amounts paid under salary reduction arrangementsNo amount paid or incurred pursuant to a
				salary reduction arrangement shall be taken into account under subsection
				(a).
							.
			(b)Denial of double
			 benefitSection 280C of such
			 Code is amended by adding at the end the following new subsection:
				
					(h)Credit for small
				business health insurance expenses
						(1)In
				generalNo deduction shall be
				allowed for that portion of the expenses (otherwise allowable as a deduction)
				taken into account in determining the credit under section 36 for the taxable
				year which is equal to the amount of the credit allowed for such taxable year
				under section 36(a).
						(2)Controlled
				groupsParagraph (3) of subsection (b) shall apply for purposes
				of this
				subsection.
						.
			(c)Technical
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting or 36 after
			 section 35.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and inserting the following new
			 items:
					
						
							Sec. 36. Small businesses providing health
				care coverage for employees.
							Sec. 37. Overpayments of
				tax.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
